Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-28, and 45--64 are pending.
In response to the restriction requirement of 07/15/20, applicants’ election on 1/15/21 without traverse of group I (claims 1-28, 45-56) directed todrawn to a method of producing a sialylated oligosaccharide in a bacterium comprising: comprising an exogenous sialyl-transferase, wherein the enzyme comprises an amino acid sequence that is(i)    from 5% to 30% identical to the amino acid sequence of Pst6-224 (SEQ ID NO: 1) over a stretch of at least 250 amino acids; or (ii)    from 45% to 75% identical to the amino acid sequence of HAC1268 (SEQ ID NO: 8) over a stretch of at least 250 amino acids and  elected  the enzyme having  BstC*2 having SEQ ID NO: 27 as species selection. Therefore claims  14-19  not comprising the elected species  belong to withdrawn claims. The new claims  61-64  belong to examined claims. Therefore  Non-elected claims 14-19, 30-44 and 57-60 are withdrawn. Claims  1-13, 20-28, 45-56, 61-64 are for examination.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 4/4/19, 4/4/19 and 1/15/21 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner has considered the IDS statements. 
Claim Rejections 35 U.S.C 112(b) rejection


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 20, 23 are   rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim  20  indefinite   for lacking antecedent basis for reciting the mutation..Claim 20 depends on claim 1 and claim 1 does not recite mutation. Correction is required.
Claim  23  indefinite   for lacking antecedent basis for reciting the naturally occurring silyltransferease .Claim 23 depends on claim 1 and claim 1 does not recite naturally occurring silyltransferease. Correction is required.


Claim Rejections, 35 U.S.C 112(a) 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims  1-13, 20-28, 45-56, 61-64 are rejected under 35 U.S.C. 112(a), first paragraph, as containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  

The Court of Appeals for the Federal Circuit has recently held that a "written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). To fully describe a genus of genetic material, which is a chemical compound, applicants must (1) fully describe at least one species of the claimed genus sufficient to represent said genus whereby a skilled artisan, in view of the prior art, could predict the structure of other species encompassed by the claimed genus and (2) identify the common characteristics of the claimed molecules, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these (paraphrased from Enzo Biochemical).University of Rochester v. G.D. Searle & Co. (69 USPQ2d 1886 (2004)) specifically points to the applicability of both Lilly and Enzo Biochemical to methods of using products, wherein said products lack adequate written description. While in University of Rochester v. G.D. Searle & Co. the methods were held to lack written description because not a single example of the product used in the claimed methods was described, the same analysis applies wherein the product, used in the claimed methods, must have adequate written description (see Enzo paraphrased above).
There is no structure-function correlation with regard to the members of the genus of  microorganism  that recited in the claims comprise  method of using any  bacterium expressing exogenous sialyl-transferase enzyme , wherein the enzyme comprises an amino acid sequence that is(i)    from 5% to 30% identical to the amino acid sequence of Pst6-224 (SEQ ID NO: 1) over a stretch of at least 250 amino acids and; or (ii)    from 
The genus of microorganism or microorganism expressing genus of   sialyltransferase polypeptides having   specific activity required in the claimed invention is an extremely large structurally and functionally variable genus. An argument can be made that any or more of the gene of  SEQ ID NO: 1, SEQ ID NO: 8 and/or SEQ ID NO: 27 can be used to find  appropriate genes to modify the yeast strain to increase its expression of phospholipid biosynthesis. However, the art clearly teaches there is a practical limits to predict function of a polypeptide based structural homology:
 A. Devos et al., (Proteins: Structure, Function and Genetics, 2000, Vol. 41: 98-107), teach that the results obtained by analyzing a significant number of true sequence similarities, derived directly from structural alignments, point to the complexity of function prediction. Different aspects of protein function, including (i) enzymatic function classification, (ii) functional annotations in the form of key words, (iii) classes of cellular function, and conservation of binding sites can only be reliably transferred between similar sequences to a modest degree. The reason for this difficulty is a combination of the unavoidable database inaccuracies and plasticity of proteins (Abstract, page 98) 
B. Whisstock et al., (Quarterly Reviews of Biophysics 2003, Vol. 36 (3): 307-340,) also highlight the difficulties associated with "Prediction of protein function from protein sequence and structure": "To reason from sequence and structure to function is to step onto much shakier ground", closely related proteins can change function, either through divergence to a related function or by recruitment for a very different function, in such cases, assignment of function on the basis of homology, in the absence of direct experimental evidence, will give the wrong answer (page 309, paragraph 4), it is difficult to state criteria for successful prediction of function, since function is in principle a fuzzy concept. Given three sequences, it is possible to decide which of the three possible pairs is most closely related. Given three structures, methods are also available to measure and compare similarity of the pairs. However, in many cases, given three protein functions, it would be more difficult to choose the pair with most similar function, although it is possible to define metrics for quantitative comparisons of different protein sequences and structures, this is more difficult for proteins of different functions (page 312, paragraph 5), in families of closely related proteins, mutations usually conserve 
C. This finding is reinforced in the following scientific teachings for specific proteins in the art that suggest, even highly structurally homologous polypeptides do not necessarily share the same function and many functionally similar proteins will have little or no structural homology to disclosed proteins. For example, proteins having similar structure have different activities (structure does not always correlate to function); Witkowski et al., (Biochemistry 38:11643-11650, 1999) teaches that one conservative amino acid substitution transforms a beta -ketoacyl synthase into a malonyl decarboxylase and completely eliminates beta-ketoacyl synthase activity. The art also teaches that functionally similar molecules have different structures; Kisselev L., (Structure, 2002, Vol. 10: 8-9) teach that polypeptide release factors in prokaryotes and eukaryotes have same function but different structures. 
As stated above, no information beyond the characterization of a few species; such as  SEQ ID NO: 1, SEQ ID NO: 8 and/or SEQ ID NO: 27 has been provided by the applicants’, which would indicate that they had the possession of the claimed use of any microorganism expressing genus of sialyltransferase. The claimed genera of sialyltransferase have widely variable structures and associated functions. As it is discussed above, a minor changes in structure may result in changes affecting function, "Possession may not be shown by merely describing how to obtain possession of members of the claimed ,genus or how to identify their common structural features" (See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895). A definition by function, as we have previously indicated, does not suffice to define the genus because it is only an indication of what the .gene does (function), rather what it is (structure), see University of California v. Eli Lilly & Co., 43 USPQ2d 1938, thus above claims lack adequate written description. 
Applicants' are referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov


Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

According to MPEP 2143:"Exemplary rationales that may support a conclusion of obviousness include:(A) Combining prior art elements according to known methods to yield predictable results;(B) Simple substitution of one known element for another to obtain predictableresults;(C) Use of known technique to improve similar devices (methods, or products) in the same way;(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;(E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.Note that the list of rationales provided is not intended to be an all-inclusive list. Other rationales to support a conclusion of obviousness may be relied upon by Office personnel."



	Claims  1-13, 20-28, 45-55 are  rejected under 35 U.S.C. 103 as being unpatentable over  glycosyn: US 2016/0024543 in view of Tsukamoto et al.( US20100304460A1).
 Glycosyn disclosed method of producing a sialylated oligosaccharide in a bacterium comprising an exogenous lactose utilizing sialyl-transferase, an alpha (2,6) silyltransferase  that utilizes lactose ( see para 0023) which is Bacteria comprising the characteristics described herein are cultured in the presence of lactose, and, in the instance where cells comprise an .alpha.(2,6) sialyltransferase (e.g. Photobacterium 

Tsukamoto et al. disclosed a alpha.(2,6) sialyltransferase  of  SEQ ID NO: 2 obtained from Photobacterium spp JT-ISH-224 ( see claim 9) which 100% sequence identical to applicants  sequence of seq ID NO: 1. See sequence alignment below:
S-12-225-148-2
; Sequence 2, Application US/12225148
; Publication No. US20090291471A1
; GENERAL INFORMATION
;  APPLICANT: JAPAN TOBACCO INC.
;  APPLICANT:TSUKAMOTO, Hiroshi
;  APPLICANT:MINE, Toshiki
;  APPLICANT:TAKAKURA, Yoshimitsu
;  APPLICANT:YAMAMOTO, Takeshi
;  TITLE OF INVENTION: NOVEL BETA-GALACTOSIDE ALPHA 2,6-SIALYLTRANSFERASE, GENE CODING
;  TITLE OF INVENTION:FOR THE TRANSFERASE AND PROCESS FOR PRODUCING THE SAME
;  FILE REFERENCE: 0230-0268PUS1
;  CURRENT APPLICATION NUMBER: US/12/225,148
;  CURRENT FILING DATE: 2009-07-20
;  PRIOR APPLICATION NUMBER: PCT/JP2006/315850
;  PRIOR FILING DATE: 2006-08-10
;  PRIOR APPLICATION NUMBER: PCT/JP2006/304993
;  PRIOR FILING DATE: 2006-03-14
;  NUMBER OF SEQ ID NOS: 18
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 2
;  LENGTH: 514
;  TYPE: PRT
;  ORGANISM: Photobacterium sp.
US-12-225-148-2

  Query Match             100.0%;  Score 2678;  DB 8;  Length 514;
  Best Local Similarity   100.0%;  
  Matches  514;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MKNFLLLTLILLTACNNSEENTQSIIKNDINKTIIDEEYVNLEPINQSNISFTKHSWVQT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MKNFLLLTLILLTACNNSEENTQSIIKNDINKTIIDEEYVNLEPINQSNISFTKHSWVQT 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 CGTQQLLTEQNKESISLSVVAPRLDDDEKYCFDFNGVSNKGEKYITKVTLNVVAPSLEVY 120

Qy        121 VDHASLPTLQQLMDIIKSEEENPTAQRYIAWGRIVPTDEQMKELNITSFALINNHTPADL 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 VDHASLPTLQQLMDIIKSEEENPTAQRYIAWGRIVPTDEQMKELNITSFALINNHTPADL 180

Qy        181 VQEIVKQAQTKHRLNVKLSSNTAHSFDNLVPILKELNSFNNVTVTNIDLYDDGSAEYVNL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 VQEIVKQAQTKHRLNVKLSSNTAHSFDNLVPILKELNSFNNVTVTNIDLYDDGSAEYVNL 240

Qy        241 YNWRDTLNKTDNLKIGKDYLEDVINGINEDTSNTGTSSVYNWQKLYPANYHFLRKDYLTL 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 YNWRDTLNKTDNLKIGKDYLEDVINGINEDTSNTGTSSVYNWQKLYPANYHFLRKDYLTL 300

Qy        301 EPSLHELRDYIGDSLKQMQWDGFKKFNSKQQELFLSIVNFDKQKLQNEYNSSNLPNFVFT 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 EPSLHELRDYIGDSLKQMQWDGFKKFNSKQQELFLSIVNFDKQKLQNEYNSSNLPNFVFT 360

Qy        361 GTTVWAGNHEREYYAKQQINVINNAINESSPHYLGNSYDLFFKGHPGGGIINTLIMQNYP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 GTTVWAGNHEREYYAKQQINVINNAINESSPHYLGNSYDLFFKGHPGGGIINTLIMQNYP 420

Qy        421 SMVDIPSKISFEVLMMTDMLPDAVAGIASSLYFTIPAEKIKFIVFTSTETITDRETALRS 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 SMVDIPSKISFEVLMMTDMLPDAVAGIASSLYFTIPAEKIKFIVFTSTETITDRETALRS 480

Qy        481 PLVQVMIKLGIVKEENVLFWADLPNCETGVCIAV 514
              ||||||||||||||||||||||||||||||||||
Db        481 PLVQVMIKLGIVKEENVLFWADLPNCETGVCIAV 514


Therefore at the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to combine the teachings of glycosyn: US 2016/0024543 in view of Tsukamoto et al.( US20100304460A1) to made recombinant bacterium expressing an exogenous sialyl-transferase, wherein the enzyme comprises 
There are more arts available for obviousness rejection as recited in the international written opinion report  (See attached herewith ).
Conclusion

Claims  1-13, 20-28, 45-56, 61-64 are rejected and no claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Y MEAH whose telephone number is (571)272-1261.  The examiner can normally be reached on monday-friday (8-7).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 4089187584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
/MOHAMMAD Y MEAH/           Examiner, Art Unit 1652